TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-14-00800-CV



                                      In re Debbie Farmer


                     ORIGINAL PROCEEDING FROM COMAL COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a). The stay

order issued by this Court on December 19, 2014, is lifted.



                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: February 10, 2015